Citation Nr: 1118396	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-27 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a right knee disability.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1962 to April 1969 (and is shown, by his DD Form-214, to have had additional prior active service, the dates of which have not been verified).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a right knee disability.  In October 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing the Veteran was assisted by an employee of VA.  In March 2010 this matter was remanded to the RO for further development.  The Veteran's claims file is now in the jurisdiction of the Cleveland, Ohio RO.  

The appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board notes that there has not been compliance with the Board's March 2010 remand instructions.    
At the October 2009 hearing it was established that following service (in 1989) the Veteran sustained an on-the-job right knee injury (that required surgical repair), for which he was awarded Workman's Compensation benefits.  It was noted at the hearing that records pertaining to that injury were critical evidence in this matter (see p. 6, hearing transcript), and would have to be secured.  The Board's March 2010 remand requested that the Veteran be asked to identify the providers of all evaluations/treatment he received in connection with that injury and submit releases for records of all private (non-VA) records of such evaluations and treatment, to specifically include records pertaining to his Workman's Compensation award.  The Board's remand advised the Veteran of the provisions of 38 C.F.R. § 3.158(a).   

Following the remand, a March 2010 VA Remand and Development Team (at the Huntington, West Virginia RO) letter to the Veteran asked him to identify (and provide releases for records from) all providers of evaluation or treatment he received in connection with his 1989 injury.  The letter did not specifically request releases for the Workman's Compensation records.  (See Stegall, 11 Vet. App. at 271).  In response he sent a letter (received the following month) indicating that he believed he had provided the information and releases ("signed several papers") to a "caseworker" at the Cleveland RO.  [The Board notes that any releases signed in the distant past are likely lapsed.]  The record does not show follow-up/any further development in this matter.  The March 2011 supplemental statement of the case (SSOC) in this matter denied it on the merits (with no consideration of the applicability of 38 C.F.R. § 3.158).  

Notably, the Veteran's April 2010 letter also raised a secondary service connection theory of entitlement to this benefit sought; he indicated he had submitted a supporting doctor's statement ("that was asked for") supporting such theory.  The record does not show such statement associated with the claims file.

The Veteran is once again advised that governing regulation provides that when identifying information and releases requested in connection with a claim for VA benefits are not furnished within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).  

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for verification of the Veteran's pre-July 1962 active duty service (as reflected by his DD Form 214).

2. The RO should arrange for an exhaustive search for the following (which the Veteran states were submitted, but are not associated with the claims file):

a. Any signed papers that the Veteran submitted to a "VA case worker" at the Cleveland, Ohio RO.  

b. Any doctor's report he has submitted in support of his secondary service connection theory of entitlement.   

The Veteran should assist in this matter by identifying the "case worker" (employee at the Cleveland VARO), what papers he signed for that employee, the doctor who provided the supporting report, and the approximate dates when the submissions were made.   

If the items cannot be located, it must be so certified for the record, accompanied by a description of the scope of the search.   

3. The RO should also ask the Veteran to:

a. Identify all sources of evaluation and/or treatment he received for his 1989 work-related right knee injury (to include his right knee surgery in April 1989).  He should provide a chronological listing of all providers of evaluation and treatment he received at the time of, and in follow-up to that injury (to include the provider of the April 1989 surgery), as well as any releases necessary for VA to secure private treatment/evaluation records.  

b. He must also provide a release for all records from the Ohio Bureau of Workers' Compensation pertaining to his award of Workman's Compensation benefits related to his 1989 right knee work injury (to include all medical records considered).  If such records are unavailable, it must be so certified for the record, along with an explanation of the reason for the unavailability.  

c. If such is not located pursuant to the search requested above, resubmit a copy of the private doctor's report that allegedly supports his theory that his right knee disability is secondary to his service-connected left knee disability.  

The RO must secure for association with the claims file complete records identified (in that regard, if records received suggest there are additional pertinent records outstanding, and not in the Veteran's listing, the RO should arrange for follow-up development for such records.)  If any provider/agency does not respond to the RO's request for records identified, it should be documented for the record and the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that the records are received.  

The Veteran should be advised that if he does not provide the signed releases sought within one year of the request, his claim will be dismissed (as abandoned) under 38 C.F.R. § 3.158(a).  

The Veteran must be afforded the one year period of time specified in § 3.158(a) to respond with the identifying information and releases sought.  If his response is incomplete, he must be so advised, and afforded opportunity to complete it.  If it remains incomplete, he does not respond, or he indicates that he is unwilling to provide signed releases, the claim must be processed under 38 C.F.R. § 3.158(a).

4. If additional evidence is received, the RO should review it and arrange for any further development suggested.  Then the RO should readjudicate the claim.  If it remains denied (or dismissed under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

